Citation Nr: 1236767	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-22 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee synovial plica with mild chondromalacia, status post arthroscopy.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to January 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

In August 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

At the hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

In the newly submitted evidence and during the Board hearing, the Veteran expressed his desire to file claims for service connection for avascular necrosis of the body, including the bilateral legs, knees, hips, back, shoulders, elbows, wrist bones, fingers, and thumbs.  As these matters are not currently before the Board, they are referred to the RO for development.  

The Board also notes that, during the Veteran's hearing, he indicated that his right knee disability prevents him from working, and thus appeared to raise the issue of entitlement to a TDIU.  On these facts, the claim for a TDIU is essentially a component of the claim for higher rating for right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the RO also considered this issue in the June 2012 Supplemental Statement of the Case.  Thus, the Board has characterized the appeal as encompassing a claim for a TDIU. 
A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records, as considered by the RO in the June 2012 Supplemental Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the Veteran's claims file, the Board finds that additional RO action on the claim for higher rating for right knee synovial plica with mild chondromalacia, status post arthroscopy, is warranted.  

The record reflects that the Veteran was last afforded VA examinations to evaluate his service-connected right knee disability in September 2010.  During the Veteran's July 2012 Board hearing, he expressly indicated that his right knee disability had worsened since the last examination.  In addition, the record includes an April 2012 VA x-ray report reflecting increased degenerative changes of the right knee.

Under these circumstances, the Board finds that a more contemporaneous examination-with medical findings responsive to the applicable criteria for rating the disability under consideration-is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, shall result in denial of the claims for higher rating.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

In addition, the record reflects that the Veteran receives treatment at the Portland VA Medical Center (VAMC).  While records are associated with the Veteran's physical and electronic claims file, more recent treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that, as any decision with respect to the claim for higher rating for the service-connected right knee disability may affect the Veteran's claim for a TDIU, and, in view of the Veteran's assertions, the claim for a TDIU is inextricably intertwined with the claim for a higher rating. See Parker v. Brown, 7 Vet. App. 116  (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the Portland VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO/ MC should undertake appropriate development to obtain a copy of any other outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his right knee by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should describe all symptomatology related to the Veteran's right knee disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right knee.  The examiner should specify at what degree in motion pain begins.  The examiner must also specifically address whether the Veteran's right knee shows instability or whether there is recurrent subluxation.  Finally, the examiner should describe any functional loss pertaining to the right knee due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached.

4. If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should then readjudicate the claims.  If the claims remain denied, the RO/AMC should issue and appropriate supplemental statement of the case and should afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


